

116 HRES 1187 IH: Congratulating the Seattle Storm women’s basketball team on winning the 2020 Women’s National Basketball Association championship.
U.S. House of Representatives
2020-10-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1187IN THE HOUSE OF REPRESENTATIVESOctober 9, 2020Ms. Jayapal (for herself, Mr. Larsen of Washington, Mr. Smith of Washington, Mr. Kilmer, Mr. Newhouse, Mr. Heck, Ms. Schrier, Ms. DelBene, Mrs. Rodgers of Washington, and Ms. Herrera Beutler) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONCongratulating the Seattle Storm women’s basketball team on winning the 2020 Women’s National Basketball Association championship.Whereas, on October 6, 2020, the Seattle Storm women’s basketball team (referred to in this preamble as the Seattle Storm) won the 2020 Women’s National Basketball Association (referred to in this preamble as the WNBA) championship;Whereas the 2020 WNBA championship is the fourth national championship that the Seattle Storm has won and the second national championship that the team has won in 3 years;Whereas the Seattle Storm won with the largest margin of victory in finals history;Whereas the Seattle Storm beat the Las Vegas Aces women’s basketball team in the WNBA finals and bested the Minnesota Lynx women’s basketball team in the WNBA conference finals;Whereas the Seattle Storm led the 2020 WNBA season in points per game, assists per game, and three pointers made;Whereas the Seattle Storm championship team exhibited extraordinary teamwork from its players who include Sue Bird, Jordin Canada, Alysha Clark, Natasha Howard, Crystal Langhorne, Jewell Loyd, Ezi Magbegor, Epiphanny Price, Mercedes Russell, Breanna Stewart, Morgan Tuck, and Sami Whitcomb;Whereas Breanna Stewart received the 2020 WNBA Finals Most Valuable Player award for a second time, having received the 2018 WNBA League Most Valuable Player award, and was named the 2020 WNBA Comeback Player of the Year after missing the 2019 season with a torn achilles;Whereas Alysha Clark received the 2020 Defensive Player of the Year award;Whereas Sue Bird finished her 17th season in the WNBA with the Seattle Storm, having played in every Seattle Storm WNBA championship, leads the WNBA with 2,888 career assists, and is the all-time games played leader in the WNBA;Whereas the Seattle Storm was led during the 2020 season by Head Coach Gary Kloppenburg and Assistant Coaches Ryan Webb and Noelle Quinn;Whereas the players of the Seattle Storm were supported during the 2020 season by their dedicated operational and medical staff, including Talisa Rhea, Perry Huang, Emily Blurton, Caroline Durocher, Susan Borchardt, Dr. Michael Erickson, Dr. Jeff Cary, Abby Gordan, Dustin Williams, Erica Nash, Hunter Johnson, Mel Cable, and Brooke Tyler;Whereas the owners of the Seattle Storm, Lisa Brummel, Dawn Trudeau, and Ginny Gilder, are just 1 of 2 all-female ownership groups in the WNBA;Whereas the Seattle Storm has exhibited dedication to social impact by strengthening communities through the StormCares partnership with organizations in the greater Puget Sound region; andWhereas the dedication and hard work of the Seattle Storm has inspired and empowered girls, boys, women, and men of all ages: Now, therefore, be itThat the House of Representatives recognizes—(1)the achievements of the players, coaches, fans, and staff whose dedication has helped the Seattle Storm women’s basketball team win the 2020 Women’s National Basketball Association championship;(2)the State of Washington and the city of Seattle for their enthusiastic support of women’s professional basketball; and(3)the continuing progress toward ensuring equity in men’s and women’s professional sports.